Title: General Orders, 7 September 1776
From: Washington, George
To: 



Head Quarters, New York, sept: 7th 1776.
Temple.Liberty.


John Davis of Capt. Hamilton’s Company of Artillery, tried by a Court Martial whereof Col. Malcom was President, was convicted of “Desertion” and sentenced to receive Thirty-nine lashes.
Levi Webster, of Capt. Hydes Company, Col. Wyllys’s Regt, convicted by the same Court Martial of the same offence, sentenced to the same punishment.
The General approves the sentence, and orders them to be executed, on the regimental parade, at the usual hour in the morning.

A Court Martial, consisting of a Commandant of a brigade, two Colonels, two Lt Cols.—two Majors & six Captains to sit to morrow at Mrs Montagnie’s to try Major Post of Col. Kacklien’s Regt “For Cowardice, in running away from Long-Island when an Alarm was given of the approach of the enemy.[”] The same Court Martial also to try John Spanzenberg Adjutant of the same regiment, for the same offence, and likewise Lieut. Peter Kacklein.
Benjamin Stone appointed Quarter Master, William Adams appointed Pay Master; Nathaniel Webb Adjutant of Col. Durkee’s Regiment. Daniel Tilden Esqr: to do duty as Captain ’till further orders.
Richard Sill appointed Pay Master to Col. Tylers Regimt.
Major Lee is desired to do the duty of Brigade Major in Major Henly’s stead, ’till an appointment is made.
